Citation Nr: 1427208	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to October 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are bilateral hearing loss, evaluated at a 50 percent disability rating, and tinnitus, evaluated at a 10 percent disability rating.

2.  The Veteran's combined service-connected disability rating is 60 percent.

3.  The Veteran has a ninth grade education.

4.  The probative evidence of record indicates the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for total disability rating based on individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran was provided notice in correspondence dated April 2009, which was prior to May 2009 adjudication of the claim on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  VA has obtained available service treatment records, VA medical records, multiple VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been afforded multiple VA examinations, which in pertinent part have addressed the question of whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Most recently, the examination that was conducted in December 2013 pursuant to the Board's remand addresses those aspects of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, there has been substantial compliance with the Board's remand directives.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required).  Further, the Veteran's claim of entitlement to a total rating based on individual unemployability was referred to the Director of Compensation and Pension pursuant to 38 C.F.R. § 4.16(b) in order to obtain extraschedular consideration.  Thus, the duty to assist has been met and the Veteran is not prejudiced by a decision on the claim at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

A total disability rating for compensation purposes based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

If the total rating is based on a disability or combination of disabilities for which VA's Schedule of Rating Disabilities (Rating Schedule) provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability, without regard to advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. Part 4 (2013).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have jurisdiction to assign such an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by VA's Under Secretary Benefits or by the Director of Compensation and Pension Services.  

In this case, service connection is in effect for bilateral hearing loss, evaluated at a 50 percent disability rating, and tinnitus, evaluated at a 10 percent disability rating.  The Veteran's combined service-connected disability rating is 60 percent.  38 C.F.R. § 4.25 (2013).  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for scheduler consideration of entitlement to a total rating based on individual unemployability, because the Veteran's combined rating for his service-connected disabilities is not 70 percent or more.  Therefore, the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a)(4) have not been met.  

Nonetheless, the Board must consider whether the evidence of record warrants entitlement to TDIU on an extraschedular basis, where a Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  In this case, the RO has considered TDIU on an extraschedular basis and determined that referral for such extraschedular rating was appropriate.  In November 2012, the Director rendered an opinion that extraschedular entitlement was not warranted after a review of the Veteran's record, including consideration of the Veteran's educational and employment history, treatment records, SSA records, and VA examinations.     

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The Veteran contends that he is unable to work due to his service-connected disabilities and, therefore, entitled to TDIU.  In his March 2009 formal application for increased compensation based on unemployability, the Veteran asserted that his service-connected tinnitus and hearing loss prevented him from securing or following any substantially gainful occupation.  The Veteran also reported a ninth grade education and an employment history as a truck driver.  The Veteran's service-connected disabilities are bilateral hearing loss, evaluated at a 50 percent disability rating, and tinnitus, evaluated at a 10 percent disability rating.   

A May 1994 disability determination by the Social Security Administration (SSA) held that the Veteran was "disabled" under SSA criteria as of June 1991.  An SSA finding of disability is similar, but not identical to, a VA finding of unemployability.  SSA determinations are evidence that VA must consider, but they are not controlling on VA, because the laws and regulations involved provide for significant differences in the determination of disabilities under the SSA and VA systems.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The SSA determination held that the Veteran was disabled as a result of a variety of nonservice-connected disabilities, including lumbar disc disease, radiculopathy, and obesity.  The Veteran's 
service-connected disabilities were not referred in the SSA decision as causing such "disability."  

In March 2009, the Veteran submitted a formal application for increased compensation based on unemployability, where he reported that he worked 
full-time as a truck driver from 1990 to 2000, and part-time as a truck driver from 2001 to 2004.  He also indicated that he did not leave his last job due to disability.  The Veteran reported that he became too disabled to work in January 2006.  The Veteran also submitted a statement from Labette Health, which indicated that the Veteran failed a Department of Transportation physical due to hearing loss.  Further, the Veteran submitted a copy of his Kansas Commercial Driver's License showing that it would expire April 13, 2011.  

In June 2009, VA examinations of the Veteran were conducted.  On general medical examination, the diagnosed disorders were bilateral hearing loss; tinnitus; status post colon resection for colon cancer, cancer free for ten years, with normal colonoscopy, with residual nondeforming, nonrestrictive scar; actinic keratosis; diabetes mellitus, type II; hypertension; coronary artery disease; benign prostatic hyperplasia; and hyperlipidemia.  The examiner concluded that the Veteran's 
nonservice-connected disorders of hypertension, hyperlipidemia, benign prostatic hyperplasia, actinic keratosis, and status post colon resection for colon cancer, would not affect his ability to maintain or obtain employment.  The examiner further concluded that the Veteran's nonservice-connected diabetes mellitus, type II, would require the Veteran to be allowed to take snacks, meals, medications, and check his glucose levels in a timely manner.  Finally, the examiner stated that it would be "prudent" to limit heavy, high exertional type employment due to the Veteran's nonservice-connected coronary artery disease.   

The VA examiner opined that the Veteran's service-connected bilateral hearing loss and tinnitus would not preclude his ability to obtain or retain gainful employment.  The examiner noted that results from the examination revealed that the Veteran had a mild sloping to profound sensorineural hearing loss and his hearing loss would not preclude him from all substantial and gainful employment, only those where hearing was a critical job requirement.  The examiner further noted that the Veteran's tinnitus would have no impact on his ability to obtain substantial and gainful employment.  

In a December 2009 statement in support of his claim, the Veteran indicated that he recently failed a Department of Transportation physical due to his hearing loss impairment.  The Veteran reported that he began driving in 1957 with his first commercial license in the Air Force.  He further stated that in 1962, following his time in the service, he obtained a Class A driver's license, and then a license to drive a school bus in 1970.  The Veteran also reported that in 1972, he was trained in ammunition transportation while driving at the Kansas Army Ammunitions Plant and finally obtained a commercial driving license in 1980.  Finally, the Veteran asserted that he would still be driving if he did not have hearing loss.

In March 2011, the Veteran testified at a hearing before the Board that it was approximately three to four years ago that he worked full-time or was employed.  The Veteran reported an employment history as a truck driver, as well as a worker in a welding shop.  He indicated that he recently was unable to pass a Department of Transportation physical on account of his hearing, and therefore was unable to obtain or retain employment as a truck driver.

In November 2012, the Veteran's claim for TDIU was referred to VA's Director of Compensation and Pension in order to obtain an opinion.  Significantly, the Director noted that the Veteran indicated that he stopped working because of his hearing loss; however, the record indicated multiple nonservice-connected disabilities that had been quantitatively considered.  The Director further noted that VA examinations showed that service-connected hearing loss and tinnitus would not preclude his ability to obtain/retain gainful employment.  After further detailing the Veteran's relevant employment and medical history, the Director opined that the Veteran's service-connected disabilities would not preclude employment and therefore, entitlement to extraschedular was not warranted.  

In December 2013, a VA examination of the Veteran was conducted.  With regard to hearing loss, the Veteran reported that he had a hard time understanding people and difficulty hearing if there were two to three people talking.  He also reported failing his Department of Transportation physical for his commercial driver license due to his hearing loss.  With regard to tinnitus, the Veteran reported that his condition had worsened over the years and was particularly pronounced when he was in a quiet environment.  Audiometric testing showed puretone thresholds, in decibels, from 500 Hz to 4000 Hz, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
65
75
85
LEFT
65
70
95
105+
105+

The VA examiner concluded that the Veteran would not be able to pass the hearing portion of a Driver's Physical, at least without hearing aids.  The examiner opined that the Veteran would be able to find substantially gainful employment that would not rely on verbal communication as one of its main capacities.  The examiner noted that the Veteran reported a history of employment to include truck driving, driving a forklift, working in a welding shop, and self-employment assembling and selling kerosene heaters.  The examiner concluded that the Veteran's 
service-connected disorders would not hamper those occupations.  With regard to tinnitus, the examiner opined that tinnitus would not have any effect on the Veteran's ability to secure gainful employment.  

The preponderance of the evidence is against a finding that the Veteran's 
service-connected disabilities, alone or in concert, result in unemployability.  The Veteran's SSA claim resulted in a finding of total disability due to a variety of nonservice-connected disabilities, including lumbar disc disease, radiculopathy, and obesity.  Further, the June 2009 VA examiner noted that the Veteran's nonservice-connected coronary artery disease and diabetes mellitus would affect his ability to maintain employment.  However, VA examinations conducted in conjunction with the Veteran's claim for TDIU found that the Veteran's service-connected disabilities did not result in unemployability.  Rather, the evidence of record establishes that the Veteran's unemployability is caused by nonservice-connected disorders.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, in the absence of any competent and probative evidence that the Veteran's service-connected disabilities, alone or in concert, result in unemployability, entitlement to TDIU is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

TDIU is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


